     Case 3:20-cv-00805-GPC-AGS Document 4 Filed 06/16/20 PageID.16 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   GARLAND JONES,                                       Case No.: 3:20-cv-00805-GPC-AGS
     CDCR #F-47928,
12
                                         Plaintiff,       ORDER DISMISSING CIVIL
13                                                        ACTION FOR FAILURE TO PAY
                          vs.                             FILING FEES REQUIRED BY
14
     POLLARD, Warden, VIXON, Lieutenant;                  28 U.S.C. § 1914(a) AND/OR FOR
15   CANEDO, Sergeant; ALVARADO,                          FAILURE TO PROPERLY MOVE
     Correctional Officer; DEPT. OF                       TO PROCEED IN FORMA
16
     CORRECTIONS;                                         PAUPERIS PURSUANT TO
17                                                        28 U.S.C. § 1915(a)
                                     Defendants.
18
19
20         Plaintiff Garland Jones, incarcerated at Richard J. Donovan Correctional Facility
21   (“RJD”) in San Diego, California, and proceeding pro se, has filed this civil rights action
22   pursuant to 42 U.S.C. § 1983. See Compl., ECF No. 1.
23         Plaintiff claims several RJD officials failed to protect him from sudden attack at the
24   hands of several fellow inmates while he was sitting at a table on the E-Yard, and failed to
25   properly document or treat his injuries afterward. Id. at 2‒4. Plaintiff further claims he has
26   “endured many illegal acts by CDC[R] officials,” and is “detested by many officials
27   (upper)” due to “complaints on them and their subordinates.” Id. at 5. He seeks injunctive
28   relief as well as $750,000 in both general and punitive damages. Id. at 7.
                                                      1
                                                                               3:20-cv-00805-GPC-AGS
     Case 3:20-cv-00805-GPC-AGS Document 4 Filed 06/16/20 PageID.17 Page 2 of 4



 1   I.    Failure to Pay Filing Fee or Request IFP Status
 2         All parties instituting any civil action, suit or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400. See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if he is granted leave to proceed in forma pauperis (“IFP”)
 6   pursuant to 28 U.S.C. § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir.
 7   2007) (“Cervantes”); Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However,
 8   a prisoner who is granted leave to proceed IFP remains obligated to pay the entire fee in
 9   “increments” or “installments,” Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016);
10   Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether his
11   action is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281
12   F.3d 844, 847 (9th Cir. 2002).
13         Section 1915(a)(2) requires all persons seeking to proceed without full prepayment
14   of fees to submit an affidavit that includes a statement of all assets possessed and which
15   demonstrates an inability to pay. See Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir.
16   2015) (emphasis added). In support of this affidavit, prisoners like Plaintiff must also
17   submit a “certified copy of the trust fund account statement (or institutional equivalent) for
18   ... the 6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
19   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). It is from the certified
20   trust account statement that the Court assesses an initial payment of 20% of (a) the average
21   monthly deposits in the account for the past six months, or (b) the average monthly balance
22   in the account for the past six months, whichever is greater, unless he has no assets. See
23   28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody of the
24   prisoner then collects subsequent payments, assessed at 20% of the preceding month’s
25   income, in any month in which his account exceeds $10, and forwards those payments to
26   the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce, 136 S. Ct.
27   at 629.
28   ///
                                                   2
                                                                               3:20-cv-00805-GPC-AGS
     Case 3:20-cv-00805-GPC-AGS Document 4 Filed 06/16/20 PageID.18 Page 3 of 4



 1         Plaintiff did not pay the filing fee required to commence a civil action when he filed
 2   his Complaint, nor has he filed a Motion to Proceed IFP, which includes both the affidavit
 3   required by 28 U.S.C. § 1915(a)(1) and the certified copies of his trust funds account
 4   statements required by 28 U.S.C. § 1915(a)(2). While RJD has submitted a prison
 5   certificate and CDCR printout of Plaintiff’s trust account activity on his behalf, see ECF
 6   No. 3, this accounting, unless accompanied by a motion and affidavit submitted by
 7   Plaintiff, is by itself insufficient. “The in forma pauperis statute authorizes courts to allow
 8   ‘[1] the commencement, prosecution or defense of any suit, action or proceeding, civil or
 9   criminal, or appeal therein, without prepayment of fees and costs or security therefor, by a
10   person who [2] makes affidavit that he is [3] unable to pay such costs or give security
11   therefor.’” Rowland v. California Men’s Colony, Unit II Men’s Advisory Council, 506 U.S.
12   194, 214 (1993) (quoting 28 U.S.C. § 1915(a)). “Section 1915(a) thus contemplates that
13   the []person[] who is entitled to the benefits of the provision will have three characteristics:
14   He will have the capacity to sue or be sued, to make an affidavit, and to be unable to pay
15   court costs.” Id. “Such affidavit shall [also] state the nature of the action, … and affiant’s
16   belief that [he] is entitled to redress.” 28 U.S.C. § 1915(a)(1). “When a claim of poverty is
17   made under section 1915 ‘it is proper and indeed essential for the supporting affidavits to
18   state the facts as to affiant’s poverty with some particularity, definiteness and certainty.’”
19   United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981) (citing Jefferson v. United
20   States, 277 F.2d 723, 725 (9th Cir. 1960)).
21         Thus, unless Plaintiff either pays the filing fee in full or files a properly supported
22   Motion to Proceed IFP than includes an affidavit that meets the requirements set out in 28
23   U.S.C. § 1915(a)(1), his case cannot proceed. See 28 U.S.C. § 1914(a); Cervantes, 493
24   F.3d at 1051.
25   ///
26   ///
27   ///
28   ///
                                                    3
                                                                                 3:20-cv-00805-GPC-AGS
     Case 3:20-cv-00805-GPC-AGS Document 4 Filed 06/16/20 PageID.19 Page 4 of 4



 1   II.   Conclusion and Order
 2         Accordingly, the Court:
 3         (1)    DISMISSES this action without prejudice based on Plaintiff’s failure to pay
 4   the $400 civil filing and administrative fee required by 28 U.S.C. § 1914(a), and his failure
 5   to properly move to proceed IFP pursuant to 28 U.S.C. § 1915(a);
 6         (2)    GRANTS Plaintiff forty-five (45) days leave from the date of this Order to
 7   re-open his case by: (a) prepaying the entire $400 civil filing and administrative fee
 8   required by 28 U.S.C. § 1914(a) in full; or (b) completing and filing a Motion and
 9   Declaration in Support of Motion to Proceed IFP that complies with 28 U.S.C.
10   § 1915(a)(1), (2) and S.D. Cal. CivLR 3.2(b); and
11         (3)    DIRECTS the Clerk of the Court to provide Plaintiff with a Court-approved
12   form “Motion and Declaration in Support of Motion to Proceed IFP” for his use and
13   convenience. Should Plaintiff neither pay the $400 filing fee in full nor sufficiently
14   complete and file the attached Motion and Declaration to Proceed IFP within 45 days, this
15   civil action will remained dismissed without prejudice pursuant to 28 U.S.C. § 1914(a),
16   and without further Order of the Court.
17         IT IS SO ORDERED.
18   Dated: June 16, 2020
19
20
21
22
23
24
25
26
27
28
                                                   4
                                                                              3:20-cv-00805-GPC-AGS
